--------------------------------------------------------------------------------

FORM OF DIRECTOR AGREEMENT

            This DIRECTOR AGREEMENT is made as of this __ day of ___________
(the "Agreement"), by and between China Advanced Construction Materials Group,
Inc., a Nevada corporation (the "Company") and _________ (the “Director”).

            WHEREAS, the Company wishes to appoint the Director as a
non-executive member of the board of directors (the “Board”) of the Company and
enter into an agreement with the Director with respect to such appointment; and

            WHEREAS, the Director wishes to accept such appointment and to serve
the Company on the terms set forth herein, and in accordance with, the
provisions of this Agreement.

            NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the parties hereto agree as follows:

            1.        Position. Subject to the terms and provisions of this
Agreement, the Company shall appoint Director as non-executive member of the
Board to fill an existing but now vacant directorship and the Director hereby
agrees to serve the Company in that position upon the terms and conditions
hereinafter set forth, provided, however, that the Director's continued service
on the Board after the initial term on the Board shall be subject to any
necessary approval by the Company's stockholders. This Agreement is subject to
the satisfactory completion of a third party background check within sixty (60)
days of the date hereof.

            2.        Duties. During the Directorship Term (as defined in
Section 5 hereof), the Director shall serve as a member of the Board, and the
Director shall make reasonable business efforts to attend all Board meetings,
serve on appropriate subcommittees as reasonably requested by the Board, make
himself available to the Company at mutually convenient times and places, attend
external meetings and presentations, as appropriate and convenient, and perform
such duties, services and responsibilities and have the authority commensurate
to such position.

            The Director will use his best efforts to promote the interests of
the Company. The Company recognizes that the Director (i) is a full-time
executive employee of another entity and that his responsibilities to such
entity must have priority and (ii) sits on the board of directors of other
entities. Notwithstanding same, the Director will use reasonable business
efforts to coordinate his respective commitments so as to fulfill his
obligations to the Company and, in any event, will fulfill his legal obligations
as a director. Other than as set forth above, the Director will not, without the
prior written approval of the Board, engage in any other business activity which
could materially interfere with the performance of his duties, services and
responsibilities hereunder or which is in violation of the reasonable policies
established from time to time by the Company, provided that the foregoing shall
in no way limit his activities on behalf of (i) his current employer and its
affiliates or (ii) the board of directors of those entities on which he sits.

            3.        Board Committees. The Director hereby agrees to sit in the
relevant committees of the Board and to perform all of the duties, services and
responsibilities necessary thereunder.

--------------------------------------------------------------------------------

            4.        Monetary Remuneration.

                        (a)      Fees and Compensation. During the Directorship
Term the Director shall receive the following compensation and benefits:

A monthly fee of U.S $__________

                        The Director's status during the Directorship Term shall
be that of an independent contractor and not, for any purpose, that of an
employee or agent with authority to bind the Company in any respect. All
payments and other consideration made or provided to the Director under Sections
4 shall be made or provided without withholding or deduction of any kind, and
the Director shall assume sole responsibility for discharging, all tax or other
obligations associated therewith.

                        (b) Restricted Stock Award. During the Directorship
Term, the Company shall grant a Restricted Stock in the amount of _____ shares
of the Company’s restricted common stock (the “Restricted Stock”). The
Restricted Stock shall vest according to the following schedule:

•        _____shares of the Company’s common stock shall vest three (3) months
from the date hereof (the “Three Month Vesting Date”) provided that the Director
maintains a position on the Board as of the Three Month Vesting Date;

•        an additional _____ shares of the Company’s common stock shall vest six
(6) months from the date hereof (the “Six Month Vesting Date”) provided that the
Director maintains a position on the Board as of the Six Month Vesting Date;

•        an additional _____ shares of the Company’s common stock shall vest
nine (9) months from the date hereof (the “Nine Month Vesting Date”) provided
that the Director maintains a position on the Board as of the Nine Month Vesting
Date;

•        an additional _____ shares of the Company’s common stock shall vest
twelve (12) months from the date hereof (the “Twelve Month Vesting Date”)
provided that the Director maintains a position on the Board as of the Twelve
Month Vesting Date;

                        (c) Expense Reimbursements. During the Directorship
Term, the Company shall reimburse the Director for all reasonable out-of-pocket
expenses incurred by the Director in attending any in-person meetings, provided
that the Director complies with the generally applicable policies, practices and
procedures of the Company for submission of expense reports, receipts or similar
documentation of such expenses. However, all reimbursements must be approved in
advance by the Company.

            5.        Directorship Term. The "Directorship Term", as used in
this Agreement, shall mean the period commencing on the date hereof and
terminating on the earliest of the following to occur:

--------------------------------------------------------------------------------

                        (a) one (1) year from the date hereof, subject to a one
(1) year renewal term upon re-election by a majority of the shareholders of the
Company;

                        (b) the death of the Director ("Death");

                        (c) the termination of the Director from the position of
member of the Board by the mutual agreement of the Company and the Director;

                        (d) the removal of the Director from the Board by the
shareholders of the Company;

                        (e) the resignation by the Director from the Board if
after the date hereof, the Chief Executive Officer of his current employer
determines that the Director's continued service on the Board conflicts with his
fiduciary obligations to his current employer (a "Fiduciary Resignation"); and

                        (f) the resignation by the Director from the Board if
the Board or the Chief Executive Officer of his current employer requires the
Director to resign and such resignation is not a Fiduciary Resignation.

            6.        Director's Representation and Acknowledgment. The Director
represents to the Company that his execution and performance of this Agreement
shall not be in violation of any agreement or obligation (whether or not
written) that he may have with or to any person or entity, including without
limitation, any prior employer. The Director hereby acknowledges and agrees that
this Agreement (and any other agreement or obligation referred to herein) shall
be an obligation solely of the Company, and the Director shall have no recourse
whatsoever against any stockholder of the Company or any of their respective
affiliates with regard to this Agreement.

            7.        Director Covenants.

                       (a) Unauthorized Disclosure. The Director agrees and
understands that in the Director's position with the Company, the Director has
been and will be exposed to and receive information relating to the confidential
affairs of the Company, including but not limited to technical information,
business and marketing plans, strategies, customer information, other
information concerning the Company's products, promotions, development,
financing, expansion plans, business policies and practices, and other forms of
information considered by the Company to be confidential and in the nature of
trade secrets. The Director agrees that during the Directorship Term and
thereafter, the Director will keep such information confidential and will not
disclose such information, either directly or indirectly, to any third person or
entity without the prior written consent of the Company; provided, however, that
(i) the Director shall have no such obligation to the extent such information is
or becomes publicly known or generally known in the Company's industry other
than as a result of the Director's breach of his obligations hereunder and (ii)
the Director may, after giving prior notice to the Company to the extent
practicable under the circumstances, disclose such information to the extent
required by applicable laws or governmental regulations or judicial or
regulatory process. This confidentiality covenant has no temporal, geographical
or territorial restriction. Upon termination of the Directorship Term, the
Director will promptly return to the Company all property, keys, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data or any other
tangible product or document which has been produced by, received by or
otherwise submitted to the Director in the course or otherwise as a result of
the Director's position with the Company during or prior to the Directorship
Term, provided that, the Company shall retain such materials and make them
available to the Director if requested by him in connection with any litigation
against the Director under circumstances in which (i) the Director demonstrates
to the reasonable satisfaction of the Company that the materials are necessary
to his defense in the litigation, and (ii) the confidentiality of the materials
is preserved to the reasonable satisfaction of the Company.

--------------------------------------------------------------------------------

                        (b) Non-Solicitation. During the Directorship Term and
for a period of three (3) years thereafter, the Director shall not interfere
with the Company's relationship with, or endeavor to entice away from the
Company, any person who, on the date of the termination of the Directorship
Term, was an employee or customer of the Company or otherwise had a material
business relationship with the Company.

                        (c) Remedies. The Director agrees that any breach of the
terms of this Section 7 would result in irreparable injury and damage to the
Company for which the Company would have no adequate remedy at law; the Director
therefore also agrees that in the event of said breach or any threat of breach,
the Company shall be entitled to an immediate injunction and restraining order
to prevent such breach and/or threatened breach and/or continued breach by the
Director and/or any and all entities acting for and/or with the Director,
without having to prove damages, in addition to any other remedies to which the
Company may be entitled at law or in equity. The terms of this paragraph shall
not prevent the Company from pursuing any other available remedies for any
breach or threatened breach hereof, including but not limited to the recovery of
damages from the Director. The Director acknowledges that the Company would not
have entered into this Agreement had the Director not agreed to the provisions
of this Section 7.

                        The provisions of this Section 7 shall survive any
termination of the Directorship Term, and the existence of any claim or cause of
action by the Director against the Company, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of the covenants and agreements of this Section 7.

            8.        Indemnification. The Company agrees to indemnify the
Director for his activities as a director of the Company to the fullest extent
permitted by law, and to cover the Director under any directors and officers
liability insurance obtained by the Company. Further, the Company and the
Director agree to enter into an indemnification agreement substantially in the
form of agreement entered into by the Company and its other Board members.

            9.        Non-Waiver of Rights. The failure to enforce at any time
the provisions of this Agreement or to require at any time performance by the
other party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement or
any part hereof, or the right of either party to enforce each and every
provision in accordance with its terms. No waiver by either party hereto of any
breach by the other party hereto of any provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions at that time or at any prior or subsequent time.

--------------------------------------------------------------------------------

            10.      Notices. Every notice relating to this Agreement shall be
in writing and shall be given by personal delivery or by registered or certified
mail, postage prepaid, return receipt requested; to:

If to the Company:

China Advanced Construction Materials Group, Inc.
Yingu Plaza, 9 Beisihuanxi Road, Suite 1708
Haidian District, Beijing 100080 PRC


 

If to the Director:

            Either of the parties hereto may change their address for purposes
of notice hereunder by giving notice in writing to such other party pursuant to
this Section 10.

            11.      Binding Effect/Assignment. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, executors, personal representatives, estates, successors (including,
without limitation, by way of merger) and assigns. Notwithstanding the
provisions of the immediately preceding sentence, neither the Director nor the
Company shall assign all or any portion of this Agreement without the prior
written consent of the other party.

            12.      Entire Agreement. This Agreement (together with the other
agreements referred to herein) sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, between them as to such subject matter.

            13.      Severability. If any provision of this Agreement, or any
application thereof to any circumstances, is invalid, in whole or in part, such
provision or application shall to that extent be severable and shall not affect
other provisions or applications of this Agreement.

            14.      Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware, without
reference to the principles of conflict of laws. All actions and proceedings
arising out of or relating to this Agreement shall be heard and determined in
any Delaware state or federal court and the parties hereto hereby consent to the
jurisdiction of such courts in any such action or proceeding; provided, however,
that neither party shall commence any such action or proceeding unless prior
thereto the parties have in good faith attempted to resolve the claim, dispute
or cause of action which is the subject of such action or proceeding through
mediation by an independent third party.

--------------------------------------------------------------------------------

            15. Legal Fees. The parties hereto agree that the non-prevailing
party in any dispute, claim, action or proceeding between the parties hereto
arising out of or relating to the terms and conditions of this Agreement or any
provision thereof (a "Dispute"), shall reimburse the prevailing party for
reasonable attorney's fees and expenses incurred by the prevailing party in
connection with such Dispute; provided, however, that the Director shall only be
required to reimburse the Company for its fees and expenses incurred in
connection with a Dispute, if the Director's position in such Dispute was found
by the court, arbitrator or other person or entity presiding over such Dispute
to be frivolous or advanced not in good faith.

            16. Modifications. Neither this Agreement nor any provision hereof
may be modified, altered, amended or waived except by an instrument in writing
duly signed by the party to be charged.

            17. Tense and Headings. Whenever any words used herein are in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. The headings contained
herein are solely for the purposes of reference, are not part of this Agreement
and shall not in any way affect the meaning or interpretation of this Agreement.

            18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

(remainder of this page intentionally left blank)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written.

CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC.

 

By: ______________________________________
Name:
Title:

 

DIRECTOR

 

_________________________________________
Name:

--------------------------------------------------------------------------------